Citation Nr: 0127583	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  99-00 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1994 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).  The claim has since come under the 
jurisdiction of the San Diego, California RO.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2. The veteran does not currently have hearing loss in the 
right or left ear with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test of less than 94 percent.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.385 (2000).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection for bilateral hearing loss and 
complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a March 1997 VA examination report, a 
September 1998 audiology exam report and the veteran's 
statements and testimony before a hearing officer at a 
hearing held at the RO in March 1999.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran's pure tone thresholds at the time of his 
enlistment exam, January 1994, were as follows:

 

The veteran's pure tone thresholds at the time of his 
separation exam, October 1996, were as follows:

 

Speech recognition scores were not measured at either the 
veteran's enlistment or separation exam.

In March 1997, the veteran had a VA audiological exam.  At 
that time, his pure tone thresholds were as follows:

 

His speech recognition scores were 100 percent in the right 
ear and 96 percent in the left ear.

An audiology exam was done at the VAMC in September 1998.  At 
that time, the veteran's pure tone thresholds were as 
follows:

 

His speech recognition was described as excellent.

The veteran testified at a hearing held at the RO before a 
hearing officer in March 1999.  He stated that he had served 
aboard the USS Kittyhawk and his work area was on the flight 
deck where he was constantly exposed to loud nose.  He also 
indicated that his quarters were just below the flight deck 
so he was exposed to loud noises there as well.  He indicated 
that he is constantly asking people to repeat themselves 
because of his hearing loss.  At the hearing, the hearing 
officer informed the veteran of the regulation that sets 
forth the requirements for hearing loss to be considered a 
current disability.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Under the criteria set forth in 38 C.F.R. § 3.385, the 
veteran does not currently have a hearing loss that rises to 
the level of what can be considered a disability under the 
laws administered by the VA.  His September 1998 puretone 
thresholds indicate that he does not have an auditory 
threshold of 40 or greater in any of the frequencies in 
either ear.  Neither does he have auditory thresholds of 26 
or greater in at least three of the frequencies in either 
ear.  The veteran's speech recognition scores in March 1997 
were above 94 percent in both ears. Therefore, the Board 
finds that the veteran's bilateral hearing loss does not 
qualify as a current disability for which service connection 
may be granted.  The veteran is always free to submit any 
evidence developed in the future documenting a hearing loss 
meeting the criteria under 38 C.F.R. §3.385, in an effort to 
reopen his claim.


ORDER

Service connection for bilateral hearing loss is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

